ACCEPTED
                                                                              01-15-00716-CV
                                                                   FIRST COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                        11/18/2015 4:37:46 PM
                                                                        CHRISTOPHER PRINE
                                                                                       CLERK

                  NO. 01-15-00716-CV

                         IN THE                             FILED IN
                                                     1st COURT OF APPEALS
                                                         HOUSTON, TEXAS
             FIRST COURT OF APPEALS
                                                     11/18/2015 4:37:46 PM
                AT HOUSTON, TEXAS                    CHRISTOPHER A. PRINE
                                                              Clerk




ZIMAC CARE CENTER, INC., VIRGINIA AKUCHIE, ET AL,
                   Appellants,

                            V.

                    NGOZINWEZE
                      Appellee


     On Appeal from the 127th Judicial District Court
                  Harris County, Texas
                 Cause No. 2011-52006


 APPELLANTS' MOTION FOR EXTENSION OF TIME
         TO FILE APPELLANTS' BRIEF


                                 Respectfully submitted,

                                 IslKurt G. Clarke

                                 Kurt G. Clarke
                                 SBN: 04316720
                                 6200 Savoy, Ste. 458
                                 Houston, Texas 77036
                                 Tel: (713) 779-5500
                                 Fax: (713) 779-6668
                                 E-mail: kgclaw@aol.com
                                 Attorney for Appellants
                                  NO.01-15-00716-CV

                                         IN THE

                             FIRST COURT OF APPEALS

                                AT HOUSTON, TEXAS



            ZIMAC CARE CENTER, INC., VIRGINIA AKUCHIE, ET AL,
                               Appellants,

                                            V.

                                    NGOZINWEZE
                                        Appellee


                     On Appeal from the 127th Judicial District Court
                                  Harris County, Texas
                                 Cause No. 2011-52006



             APPELLANTS' MOTION FOR EXTENSION OF TIME
                     TO FILE APPELLANTS' BRIEF

TO THE HONORABLE            COURT OF APPEALS:

            COME NOW, ZIMAC CARE CENTER, INC., VffiGINIA

AKUCHIE, ET AL, Appellants in the above styled and numbered case and

under the authority of Tex.R.App.P. lO.S(b) asks the Court to extend time to file

Appellants' brief.

       1.     Appellants' briefwas due on or about November 5, 2015.
       2.         Appellants request an additional thirty (30) days to file the brief; that is an

extension of time until December 4,2015.

       3.         Reasonable explanation of the need for more time to file Appellee's brief

exists in that:

                  a.     Appellants' counsel is solo-practitioner;

                  b.     Appellee's counsel had to travel out of the country for important
                         personal business beginning on November 17, 2015. Exhibit A.

                  c.     Prior to leaving the country, Counsel for Appellant was actively
                         engaged in litigating cases in the district and county courts of Harris
                         and Fort Bend Counties.

       4.         This is Appellants' first Request for an extension of time to file the brief.

       5.         This extension of time to file Appellants' brief is not sought for delay, but is

necessary so that justice may be done.

       WHEREFORE, PREMISES CONSIDERED, Appellants, pray the court grant an

extension of time allowing Appellants thirty (30) days extension to file the brief.

Appellants request any further relief to which it may be justly entitled.

                                                      Respectfully    submitted,

                                                      IslKurt G. Clarke

                                                      Kurt G. Clarke
                                                      SBN: 04316720
                                                      6200 Savoy, Ste. 458
                                                      Houston, Texas 77036
                                                      Tel: (713) 779-5500
                                                      Fax: (713) 779-6668
                                                      E-mail: kgclaw@aol.com
                                                      Attorney for Appellants
                    CERTIFICATE OF CONFERENCE

     I hereby certify that this motion was discussed with Appellee's attorney, Ms.

Robin Bluitt on November 18,2015.    Ms. Bluitt is "opposed" to an extension of

time. Exhibit B.


                                           IslKurt G. Clarke

                                           Kurt G. Clarke
                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing

instrument was forwarded on this the 18th day of November, 2015, either by

E-service provider, telecopier, first class mail, certified mail, return receipt

requested and/or by messenger to:

          Robin A. Bluitt
          11152 Westheimer #671
          Houston, Texas 77042
          Fax # (713) 978-6064
          E-mail: atty.bluitt@sbcglobal.net


                                                              Isl Kurt G. Clarke

                                                              Kurt G. Clarke
                                                          Depart                        Arrive
  UN I T                                                  (IAH) Houston George          (POS) Port of Spain,
                                                          Bush Intercontinental Ap,     TT
                                                          US                            17-Nov-15 (Tue)
 United Airlines                                          17-Nov-15 (Tue) 0141pm        09.lOpm

                                                          Flight Time. 05hr 29min       Class. Economy
                                                          Stops. nonstop                Aircraft. Boeing
                                                                                        737-800



                                          Flight BW601    Depart                        Arrive
                                                          (POS) Port of Spain, TT       (GEO) Georgetown.
                                                          18-Nov-15 (Wed) 06:10am       GY
                                                                                        18-Nov-15 (Wed)
Caribbean Airlines                                                                      0720am

                                                          Flight Time. 01 hr 10min      Class: Economy
                                                          Stops. nonstop                Aircraft. Boeing
                                                                                        737-800



                                          Flight BW460    Depart                        Arrive
                              ...•                        (GEO) Georgetown, GY          (POS) Port of Spain,
   Arij.~...1"''' ~;.1(rlif"/llJ                                                        TT
                                     ".
                                                          01-Dec-15 (Tue) 03.50pm
                                                                                        01-Dec-15 (Tue)
 Caribbean Airlines                                                                     0500pm

                                                          Flight Time. 01 hr 10min      Class. Economy
                                                          Stops. nonstop                Aircraft. Boeing
                                                                                        737-800



                                          Flight UA1459   Depart                        Arrive
                                                          (POS) Port of Spain, TT       (IAH) Houston
  UNITEO~
                                                          02-Dec-15 (Wed) 0915am        George Bush
                                                                                        Intercontinental Ap,
 United Airlines                                                                        US
                                                                                        02-Dec-15 (Wed)
                                                                                        0125pm

                                                          Flight Time: 06hr 10min       Class. Economy
                                                          Stops. nonstop                Aircraft. Boeing
                                                                                        737-800



TICK       T TYPE                                                         PRiCE sUrVilV,Aqy

E-ticket(s)
                                                                          1 Adult(s)                        $ 652.00
                                                                          Taxes and agent-
                                                                                                             $ 88.00
                                                                          imposed Fees
                                                                          Total                       $ 740.00 USD
                                                                          NOTE: The Total displayed reflects
                                                                          the total cost of the original booking
                                                                          only and does not include any charges
                                                                          associated with subsequent changes.

                                                                          * Charged on your Credit Card.
                                                                          United Airlines           $ 740.00 USD




                                                                                                                           EXHIBIT

                                                                                                                       I       A
  From: Robin Bluitt 
     To: kgclaw 
Subject:   Re: Zimac v. Nweze - Appeal
   Date: Wed, Nov 18,20151:36 pm

Mr. Clarke,

Please let me know your position on this untimely appeal motion to dismiss.        I oppose the "extension   of time to
file defendants' brief. "

Sent from my iPhone

On Nov 18, 2015, at 12:02 PM, "kgclaw@aol.com"                 wrote:


       Dear Ms. Bluitt:

       I intend to file a Motion to Extend time to file Appellant's   Brief.

       Kindly notify me of your position.

       I look forward to hearing from you soon.

       Kurt

       Law Offices of
       Kurt G. Clarke
       Attorney at Law
       Regency Square Tower
       6200 Savoy, Suite 458
       Houston, Texas 77036
       Tel. (713)779-5500
       Fax. (713)779-6668
       Email: kgclaW@aol.com




                                                                                                             EXHIBIT

                                                                                                    I            B
   From: Robin Bluitt 
      To: kgclaw 
Subject: Re: Zimac v. Nweze - Appeal
   Date: Wed, Nov 18,201512:24       pm

I plan to file a motion to dismiss   due to the untimely appeal. The last day to appeal was the 14th. The appeal
was filed on the 18th.

Sent from my iPhone

On Nov 18, 2015, at 12:02 PM, "kgc/aw@aol.com"                 wrote:


       Dear Ms. Bluitt:

       I intend to file a Motion to Extend time to file Appel/ant's   Brief.

       Kindly notify me of your position.

       I look forward to hearing from you soon.

       Kurt

       Law Offices of
       Kurt G. Clarke
       Attorney at Law
       Regency Square Tower
       6200 Savoy, Suite 458
       Houston, Texas 77036
       Tel. (713)779-5500
       Fax. (713) 779-6668
       Email: kgclaw@aol.com